             Case 16-35075                Doc          Filed 09/13/19        Entered 09/13/19 16:02:39                         Desc Main
                                                           Document          Page 1 of 5
Fill in this information to identify the case:

Debtor 1                   Maria T. Hess
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                    Northern           District of      Illinois
                                                                                            (State)

Case number              16-35075



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:         Deutsche Bank National Trust Company, As Trustee                      Court claim no. (if known):   11
                                for GSAMP Trust 2005-HE1 Mortgage Pass-Through
                                Certificates, Series 2005-HE1

      Last 4 digits of any number you use to
      Identify the debtor’s account:                   9568

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: 10/08/2018



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                        Dates incurred                                     Amount
1.       Late Charges                                                                                                   (1)
2.       Non-sufficient funds (NSF) fees                                                                                (2)
                                                                            $100.00 04/01/19 (Notice of
                                                                            Default); $125.00 08/23/19 (Notice
                                                                            of Payment Change); $150.00
                                                                            09/13/19 (Post-Petition Fee
3.       Attorney Fees                                                      Notice);                                    (3)    $375.00
4.       Filing fees and court costs                                                                                    (4)
5.       Bankruptcy/Proof of claim fees                                                                                 (5)
6.       Appraisal/Broker’s price opinion fees                                                                          (6)
7.       Property inspection fees                                                                                       (7)
8.       Tax Advances (non-escrow)                                                                                      (8)
9.       Insurance advances (non-escrow)                                                                                (9)
         Property preservation expenses.
10.      Specify:________________                                                                                       (10)
         Other.
11.      Specify:_____________________________________                                                                  (11)
         Other.
12.      Specify:_____________________________________                                                                  (12)
         Other.
13.      Specify:_____________________________________                                                                  (13)
         Other.
14.      Specify:_____________________________________                                                                  (14)

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1


Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 1
            Case 16-35075                 Doc         Filed 09/13/19               Entered 09/13/19 16:02:39               Desc Main
                                                          Document                 Page 2 of 5


Debtor 1               Maria T. Hess                                                        Case number (if known)   16-35075
                      First Name     Middle Name          Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Joel P. Fonferko                                                       Date        9/13/2019
                        Signature



Print                   Joel P. Fonferko                                                           Title      Attorney for Creditor
                        First Name          Middle Name               Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL               60527
                        City                               State           ZIP Code



Contact phone           (630) 794-5300                                                             Email      ND-One@il.cslegal.com

                                                                                                                                       File #14-16-14501




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
         Case 16-35075             Doc     Filed 09/13/19   Entered 09/13/19 16:02:39        Desc Main
B 10 (Supplement 2) (12/11)
                                               Document     Page 3 of 5



                                                CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on September 13, 2019 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on September 13, 2019.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
through ECF
Maria T. Hess, Debtor(s), 9422 S. Ridgeway Ave., Evergreen Park, IL 60805
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
FILE #(14-16-14501)

NOTE: This law firm is a debt collector.
               Case 16-35075            Doc       Filed 09/13/19            Entered 09/13/19 16:02:39                     Desc Main
                                                      Document              Page 4 of 5
                                                           Codilis & Associates, P.C.

                                                          15W030 North Frontage Road Suite 100
PERSONAL INFORMATION REDACTED
                                                                     Burr Ridge, IL 60527
                                                                Phone No: (630) 794-9690



                                       Bankruptcy - Bankruptcy Services - INVOICE
   PHH Mortgage                                                         Invoice #:
   Andrea Jenkins                                                       Invoice Status:               Check Confirmed
   2001 Bishops Gate Blvd                                               Input By:                     Christina Delesio
   Mount Laurel, NJ 08054                                               Date Submitted:               8/26/2019
   Re:                                                                  Invoice Date:                 8/23/2019
                               HESS MARIA T                             Vendor Ref #:
                               9422S RIDGEWAY
                         AVE                                            Vendor Code:
                               EVERGREEN PARK,
                         IL 60805 2011

   Loan #:
                                                                        Payee Code:
   Loan Type:           Conventional
                                                                        Type:                         Non Judicial
   Inv. ID / Cat. ID:                                                   Referral Date                 8/21/2019
   Cost Center:
   CONV Case No:                                                        Acquisition Date:
   GSE Code:                                                            Paid in Full Date:            N/A
   GSE REO Rem. Code:                                                   Foreclosure Removal Date:     N/A
   Entity Code:
   Original Mortgage Amount: $173,000.00
   Litigation Status Code:
   Man Code:
                                                                        MS Status                     N/A

                                                                        Relief Requested Date         N/A
                                                                        Protection Begin Date         N/A
   BK Case No:           16-35075                                       Protection End Date           N/A
   BK Chapter:           13                                             HiType
                                                                        Class Code

                                                     Last Reviewed
   Invoice ID:
   Asset Number:
   Outsourcer:
   SubmittedDate         1st Reviewed Date                           Accepted Date          Approved Date      Chk Requested       Chk Confirmed
       8/26/2019              8/28/2019             9/12/2019                                 8/28/2019          8/28/2019           8/29/2019

    Fee Description(s)                                    W/H    Aff.Ind Item Date          Qty   Item Price      Orig. Billed     Adjust          Net

    Attorney Fees - Payment Change Notice                                  08/23/2019        1      $125.00          $125.00       $0.00       $125.00

         Note: Preparation and filing of Notice of Payment Change. Recoverable provided you file any required post-petition fee notice within
         180 days of the charge being incurred in accordance with BK Rule 3002.1. - Recoverable from the borrower
         Service From Date: 8/23/2019                     Service To Date: 8/23/2019



                                                                                                               $125.00            $0.00        $125.00


    Total:                                                                                                     $125.00            $0.00        $125.00
   Invoice Level Exceptions
   None

   Invoice Level Comment
   Allowable not exceeded




    Execution Date Time: 09/12/2019 10:03:58 AM                                                                            Pages: 1/ 1
         Case 16-35075            Doc      Filed 09/13/19     Entered 09/13/19 16:02:39           Desc Main
                                               Document       Page 5 of 5
                                                  PERSONAL INFORMATION REDACTED
Invoice #                                                                                INVOICE DATE: 04/02/2019

Invoice Submitted By:                                         Order Information:
Codilis and Associates - Codilis and Associates               Order #:
15                                                            Order Date: 03/02/2019
W030 North Frontage Rd. SUITE 100                             Order Type: Misc. BK- Agreed Order - NOD referral
Burr Ridge IL 60527                                           Loan #:
630-241-4300                                                  Property Address: 9422 S Ridgeway Ave, Evergreen Park, IL 60805
Vendor ID #



Invoice Submitted To:                                         Payment Information:
Ocwen Loan Servicing,                                         Confirmation #:
1661 Worthington Rd. Suite 100,                               Method: ACH
West Palm Beach, FL 33409                                     Payment Date: 04/04/2019
561-682-8000



LINE #       EXPENSE CODE         CATEGORY CODE       DESCRIPTION                     SERVICE DATE             AMOUNT
                                                      Notice of Default-(Recoverable
1            FB42                 FB4223                                             04/01/2019                               $100.00
                                                      from Borrower)
                                                                             Total:                                        $100.00



Attorney fee for the Notice of Default




Invoice management powered by:                                                                          09/12/2019 14:04:29 UTC Status: Approved
